Title: To Thomas Jefferson from Anonymous, 1823
From: Anonymous
To: Jefferson, Thomas


                            
                            
                                ca. 1823
                            
                        Une lettre toute de sa main et signée addressée de Monticello à M. de Lormerie. Monticello est le nom de la terre en Virginie.J’y joins deux lettres écrites en 1790 par M. de Lormerie à M. Jefferson; alors ministre du congrès. Il y a apparut qu’elles n’ont pu partir dans le temps.Ce M. de Lormerie étoit un home à projets que j’ai eu occasion de voir quelquefois ce qui m’a paru tres vraiment ennuyeux. Il est Mort vers le commencement de 1823. un libraire du bouldevard (Dally) a acheté des résidus des papiers parmi lesquels se sont trouvés ces lettres et quelques autres  que j’ai classées.
                            
                         Editors’ Translation
                            
                            
                                
                                ca. 1823
                            
                        One letter entirely in his hand and signed, addressed from Omonticello to Mr. De Lormerie. Monticello is the name of the place in Virginia.I add to that two letters written in 1790 by Mr. de Lormerie to Mr. Jefferson, then Secretary of State. It seems that they could not be sent at the time.This Mr. de Lormerie was an enterprising man whom I had the opportunity of meeting—sometimes he seemed to me truly boring. He died about the beginning of 1823. A bookseller of the boulevard (Dally) bought the remnants of some papers among which were these and some other letters that I cataloged.
                            
                        